TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 17, 2019



                                     NO. 03-18-00228-CV


                  Jeremie Gordon and Amber Arnold-Gordon, Appellants

                                                v.

                 James B. Nickerson and Julia A. Nickerson, Trustees of the
                       Nickerson Revocable Living Trust, Appellees




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on February 21, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the trial court’s order to delete the award of post-judgment interest. The Court affirms

the judgment as modified. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.